UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4019


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DWIGHT EUGENE MASON,

                  Defendant - Appellant.



                              No. 08-4021


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DWIGHT EUGENE MASON,

                  Defendant - Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:07-cr-00134-WO-1; 1:07-cr-00281-WO-1)


Submitted:    June 11, 2009                 Decided:   July 17, 2009


Before TRAXLER, Chief Judge, and NIEMEYER and SHEDD, Circuit
Judges.
Affirmed by unpublished per curiam opinion.


Terry F. Rose, Smithfield, North Carolina, for Appellant.
Angela Hewlett Miller, Patrick Auld, Assistant United States
Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Dwight   Eugene    Mason   pled   guilty   to   possession      with

intent   to    distribute   cocaine      base   in   violation   of   21    U.S.C.

§ 841(a)(1) & (b)(1)(B) (2006).              He appeals the imposition of

concurrent      sentences   of     262   months’     imprisonment     for    that

offense, and twenty-four months’ imprisonment for violation of a

supervised release term imposed following a prior conviction for

possession of firearm by a convicted felon in violation of 18

U.S.C. § 922(g)(1) (2006).

              On appeal, counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), noting no meritorious issues

for appeal, but questioning whether the district court erred in

denying a downward departure based upon Mason’s career offender

designation, resulting in a sentencing range more severe than

necessary in light of the factors set forth in 18 U.S.C. § 3553

(e) (West 2000 & Supp. 2008). ∗          Mason filed a pro se supplemental

brief, contending that the district court erred in sentencing

him as a career offender, and that the sentence imposed was

unreasonable.      Finding no error, we affirm.


     ∗
       Given the nature of counsel’s arguments we construe his
contention as a request for a downward variance. We note that a
district court’s decision not to depart downward from the
Sentencing Guidelines is unreviewable so long as the district
court understood it possessed the authority to depart.      See
United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).



                                         3
            We    have   reviewed    the      record    and    conclude     that   the

district court complied with the requirements of Fed. R. Crim.

P. 11.     We further find that the district court did not abuse

its discretion in sentencing Mason as a career offender, and

imposed    sentences      that     are     procedurally        and    substantively

reasonable.       See Gall v. United States, 128 S. Ct. 586, 597

(2007) (review of sentence is for abuse of discretion).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We    therefore      affirm    the    district     court’s      judgment.

This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for further review.        If the client requests that a petition be

filed, but counsel believes that such filing would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately        presented     in    the    materials

before    the    court   and   argument       would    not    aid    the   decisional

process.

                                                                             AFFIRMED




                                          4